Citation Nr: 0935614	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  02-15 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for mild spondylosis 
deformans, degenerative disc disease (DDD) L2-3, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a left foot 
disorder, to include as secondary to the service-connected 
residuals of a fracture to the right great toe with resilient 
loss of toenail.

3.  Entitlement to service connection for a right hip 
disorder, to include as secondary to the service-connected 
residuals of a fracture to the right great toe with resilient 
loss of toenail.

4.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the service-connected 
residuals of a fracture to the right great toe with resilient 
loss of toenail.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
December 1977.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from April 2000 and May 2006 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The case has since been transferred to the 
Lincoln, Nebraska VARO.  In the April 2000 rating decision, 
the Phoenix VARO, in pertinent part, denied service 
connection for a left foot condition, a right hip condition, 
and a right knee condition.  In the May 2006 rating decision 
the Phoenix VARO, in pertinent part, granted an increased, 10 
percent rating for mild spondylosis deformans, DDD L2-3 
(claimed as low back condition), effective February 17, 2006, 
the date of her claim for an increased rating.  In a July 
2007 rating decision, the Phoenix VARO granted an earlier 
effective date of August 5, 2005 for the grant of the 10 
percent rating.  

The Board previously remanded the service connection claims 
in January 2004 and August 2006.  

The Board's decision regarding the claim for an increased 
rating for mild spondylosis deformans, DDD L2-3, is set forth 
below.  The claims for service connection are addressed in 
the remand following the order; these matters are being 
remanded to the RO via the AMC, in Washington, DC.  VA will 
notify the Veteran when further action, on her part, is 
required.

As a final preliminary matter, the Board notes that, in a 
February 2003 letter, the Veteran's chiropractor stated that 
he believed that the Veteran's knee and hip problems should 
be considered service related, adding that he believed that 
her service related injury to her lower back and ankle had 
very likely been causative factors to her hip and knee 
degeneration.  The RO has not adjudicated a claim for service 
connection for a right hip or right knee disability as 
secondary to the Veteran's service-connected low back 
disability.  As such, this matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The Veteran's spondylosis deformans, DDD L2-3, is 
manifested by spasm and weakness with guarding, with evidence 
of a stooped gait and asymmetrical spinal contour with 
levoscoliosis; there is no evidence of flexion limited to 30 
degrees or less, ankylosis, separately compensable 
neurological manifestations, or incapacitating episodes of 
intervertebral disc syndrome (IVDS).  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for a 20 percent rating for spondylosis 
deformans, DDD L2-3, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2006 letter, the RO advised the 
Veteran of the information and evidence necessary to 
substantiate her claim for an increased rating for her 
service-connected back condition.  This letter advised the 
Veteran as to what information and evidence must be submitted 
by the Veteran, and what information and evidence would be 
obtained by VA and informed the Veteran to submit any 
evidence in her possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  In a separate March 2006 letter, 
the RO also provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman v. Nicholson, 
supra.  

In a July 2008 letter, the RO explained how disability 
ratings are determined, by applying the rating schedule, and 
specifically stated that VA would consider the impact of the 
condition and symptoms on employment and daily life as well 
as specific test results, such as range of motion tests, in 
determining the disability rating.  The July 2008 letter also 
provided examples of the types of medical and lay evidence 
that the Veteran could submit or ask VA to obtain that would 
be relevant to establishing entitlement to increased 
compensation, and included the pertinent rating criteria for 
evaluating her service-connected back condition.  

After issuance of the foregoing notice, and opportunity for 
the Veteran to respond, a March 2009 supplemental SOC (SSOC) 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent evidence 
associated with the claims file consists of, VA treatment 
records, and the reports of March 2006 and February 2009 VA 
examinations.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  In this regard, the Board 
has considered the fact that, in the January 2004 and August 
2006 remands. the Board asked the RO to request that the 
Veteran provide copies of her examination and treatment 
records from Dr. Bos, her chiropractor.  In an August 2004 
letter, the RO specifically asked the Veteran to provide 
copies of her examination and treatment with Dr. Bos, and 
included a VA Form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA)).  The Veteran was instructed to complete and return a 
VA Form 21-4142 for each non-VA doctor and medical care 
facility that treated her.  In October 2006 and March 2008 
letters, the RO again asked the Veteran to complete a VA Form 
21-4142 for Dr. Bos.  The Veteran did not subsequently return 
a VA Form 21-4142; rather, in September 2007, the Veteran 
submitted an August 2007 letter from Dr. Bos.  VA is only 
obligated to obtain records that are adequately identified 
and for which necessary releases have been received.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not 
provided a release form for additional records from Dr. Bos; 
it is not possible for VA to obtain them; hence, no further 
RO action in this regard is warranted.

The Board has also considered the fact that the claims for 
service connection are being remanded to obtain records of VA 
treatment from the Phoenix VA Medical Center (VAMC), dated 
from June 1991 to April 1998, and from the Tucson VAMC, dated 
in 1992 and earlier.  In light of the fact that the Veteran 
was granted service connection for her service-connected low 
back disability effective June 17, 1999, and filed her 
current claim for an increased rating in February 2006, the 
Board finds that any outstanding VA treatment records dated 
in April 1998 and earlier are not pertinent to this 
discussion based upon their remoteness to the Veteran's claim 
for an increased rating.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Historically, a by rating action of June 2002, the RO granted 
service connection and assigned an initial noncompensable 
rating for mild spondylosis deformans, DDD L2-3, pursuant to 
Diagnostic Code (DC) 5293.  The Veteran filed her current 
claim for an increased rating in February 2006.  In the May 
2006 rating decision on appeal, the RO granted a 10 percent 
rating pursuant to DC 5242.  

The Board notes that, effective September 26, 2003, the 
criteria for rating disabilities of the spine were revised.  
See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  As the 
Veteran's current claim for an increased rating was not filed 
until February 2006, only these revised criteria are 
applicable in the Veteran's appeal. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a rating of 10 percent for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion for the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; muscle spasm or  
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, and a 20 percent rating for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or when the combined  
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
next higher rating of 40 percent is warranted for disability 
of the thoracolumbar spine either where forward flexion of 
the thoracolumbar spine is 30 degrees or less, or where there 
is favorable ankylosis of the thoracolumbar spine.  A 50 
percent rating is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted where there is unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine.  

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, 
and Plate V.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Records of VA treatment reflect that, in August 2005, the 
Veteran complained of low back pain.  On examination, there 
was some tenderness to palpation laterally to the spine, as 
well over the lumbar spine region.  Gait was stable, although 
she moved with stiffness after she was seated or standing for 
any period of time.  The pertinent assessment was worsening 
chronic low back pain.  In September 2005, the Veteran 
complained of low back pain with left leg radiculopathy.  MRI 
of the lumbar spine revealed severe degenerative changes at 
all levels of the lumbar spine, with disc bulging and nerve 
impingement throughout.  Examination during treatment later 
that month revealed that the Veteran had lean-forward 
posture, guarded lumbar pelvic rhythm, and limited range at 
all levels.  Most of her tenderness was midline, but both 
sacroiliacs, left more than right, were also tender.  There 
was no motor, reflex, or sensory deficit in the lower 
extremities.  In November 2005, the Veteran complained of 
back pain.  The physician noted that she had an MRI showing 
multi-level DDD and facet disease causing some spinal 
stenosis.  The Veteran denied focal motor or sensory loss, 
gait change, or loss of bowel or bladder function.  On 
examination, the back was nontender to palpation, with 
negative straight leg raising, and motor strength was 5/5.  

The Veteran was afforded a VA spine examination in March 
2006.  She complained of pain in the lumbosacral area, with 
radiation in both buttocks and an absence of feeling over the 
left quadriceps.  She added that she had a numb sensation in 
the back with a dull-ache pain, radiating originally to the 
left quadriceps, and into both legs intermittently.  She 
described flare-ups level 10/10, 3 to 4 times a day, lasting 
approximately 10 minutes, and precipitated by turning, 
standing, sitting, or attempting to lift, and relieved by 
medication.  

On examination, the Veteran walked with a wide-based gait and 
was constantly stooped forward about 20 degrees.  There was 
minimal inferior lumbar scoliosis and there was some 
asymmetry with hypertrophy of the right lower dorsal and the 
lumbar spine.  Forward flexion was to 90 degrees, and was 
repeated 8 times, associated with pain and stiffness, but 
without fatigue, weakness, or lack of endurance.  The 
physician commented that there was no clinical evidence of 
painful motion, but there was some spasm and weakness with 
guarding.  The spinal contour was noted to have asymmetry 
with a levoscoliosis.  Neurologic examination revealed deep 
tendon reflexes 0/3.  No pathologic reflexes were elicited, 
and sensory modalities were minimally reduced in vibratory, 
but normal in 2-point discrimination, proprioception, and 
light touch.  The diagnoses were degenerative joint disease 
with spinal compression and lumbosacral spine, posttraumatic, 
without surgical intervention.  X-ray revealed slight upper 
lumbar dextroscoliotic curvature.  

During VA treatment in May 2006, the Veteran complained of 
intermittent left leg numbness.  The pertinent assessment was 
chronic low back pain.  In November 2006, she again presented 
with complaints of low back pain.  On examination, the back 
was diffusely tender, with negative straight leg raising and 
motor strength 5/5.  The pertinent assessment was low back 
strain.  

The Veteran's low back was most recently evaluated during VA 
examination in February 2009.  The Veteran described constant 
pain in the lumbar region, which was generally level 3 or 4, 
but would flare up to a 7 or 8 on a bad day, which usually 
occurred if she did too much activity.  She described flare-
ups about once a week, lasting for about a day, during which 
time she would apply ice and take it easy.  She denied being 
incapacitated during flare-ups.  The Veteran reported that 
her pain was generally in the lumbar region, although she 
could have some sharp pain radiating down either leg and some 
numbness.  Her back was stiff, and it was difficult for her 
to stand up straight, especially after sitting for long 
periods or during a flare-up.  

On physical examination, the Veteran walked with a forward 
flexion of the spine which was especially pronounced when she 
first stood up.  After she took some steps, she was able to 
stand up better.  There was flattening of the lumbar 
lordosis, and the Veteran was tender to palpation along the 
lumbar spine L2 to L5.  Straight leg raising was negative.  
Patellar reflexes were absent bilaterally, and ankle reflexes 
were trace bilaterally.  Sensory testing revealed some 
decreased sensation in the right dorsal toe area, which she 
related to her foot surgeries.  Range of motion testing 
revealed flexion to 90 degrees.  The kinesiotherapist, who 
conducted range of motion testing, commented that the Veteran 
ambulated with a fairly normal gait.  There was no objective 
evidence or complaint of pain on flexion.  With repeated use, 
there was no evidence of additional loss of motion due to 
pain, weakness, incoordination, or instability.  

The pertinent diagnosis was degenerative disc and 
degenerative joint disease of the lumbar spine.  The examiner 
commented that she did not identify any radiculopathy on 
examination.  She noted that the Veteran did have some 
sensory changes in her feet, but, given her history of foot 
surgery, it was difficult to attribute this to any 
radiculopathy, especially as her straight leg raising was 
quite negative, and she had excellent strength of the lower 
extremities.  

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the criteria for a 20 
percent rating are met.  In this regard, the March 2006 VA 
examiner noted that the Veteran had both spasm and weakness 
with guarding on examination.  Additionally, the examiner 
noted that the Veteran had a wide-based gait and was 
constantly stooped forward about 20 degrees, and commented 
that there was asymmetry in the spinal contour, with 
levoscoliosis.  While the foregoing examination report does 
not specifically indicate that the Veteran's muscle spasm or 
guarding resulted in her abnormal gait or abnormal spinal 
contour, the Board finds that her disability picture more 
nearly approximates the criteria for a 20 percent rating.  In 
reaching this determination, the Board finds that there is no 
basis for a "staged" rating pursuant to Hart.  Rather, the 
symptomatology shown upon examination in March 2006 is 
essentially consistent with the medical evidence of record.  
In this regard, while the February 2009 VA examiner did not 
comment in regard to spinal contour, and the kinesiotherapist 
described the Veteran's gait as fairly normal, the examiner 
indicated that the Veteran walked with a forward flexion of 
the spine.  

While the evidence indicates that the criteria for a 20 
percent rating are met, there is no indication that a rating 
in excess of 20 percent is warranted.  In this regard, there 
is simply no medical evidence of ankylosis, or flexion 
limited to 30 degrees or less.  In this regard, forward 
flexion was to 90 degrees on VA examination in March 2006 and 
February 2009.  The Board also has considered the Veteran's 
functional impairment due to pain and other factors; however, 
flexion was to 90 degrees on VA examination in March 2006, 
and there were no complaints of pain on flexion on VA 
examination in February 2009.  As such, the Board finds that 
the DeLuca factors do not provide a basis for assignment of a 
rating in excess of 20 percent.  [The Board notes, 
parenthetically, that the criteria under the General Rating 
Formula are to be applied with or without symptoms of pain 
(whether or not it radiates), aching or stiffness in the area 
of the spine involved.  See 38 C.F.R. § 4.71a.].  

The Board also has considered that, under Note (1) of the 
General Rating Formula, VA must consider whether combining 
ratings for orthopedic and neurological manifestations would 
result in a higher rating for the Veteran's service-connected 
low back disability.  In this case, however, the medical 
evidence does not support that the Veteran has any separately 
ratable neurological manifestations of her lumbar spine 
disability.  In this regard, while the Veteran has complained 
of radiculopathy and radiating pain and numbness, on VA 
examination in March 2006, no pathologic reflexes were 
elicited and sensory modalities were only minimally reduced 
in vibratory sensation and were normal in 2-point 
discrimination, proprioception, and light touch.  
Additionally, the February 2009 VA examiner specifically 
commented that she did not identify any radiculopathy on 
examination.  Rather, she noted that, in light of the 
Veteran's history of foot surgery, it was difficult to 
attribute any sensory changes in her feet to radiculopathy, 
adding that her straight leg raising was negative and she had 
excellent strength of the lower extremities.  The findings of 
the February 2009 VA examiner indicate that the Veteran does 
not have separately ratable neurological manifestations of 
her service-connected spondylosis deformans, DDD L2-3.  

Further, there is no medical evidence that the Veteran's 
service-connected spondylosis deformans, DDD L2-3, would 
warrant a rating in excess of 20 percent on the basis of 
incapacitating episodes.  Pursuant to Diagnostic Code 5243, 
IVDS is evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating IVDS Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  According to the 
Formula for Rating IVDS Based on Incapacitating Episodes, a 
40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months. For purposes 
of evaluation under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician. 38 C.F.R. § 
4.71a, Formula for Rating IVDS Based on Incapacitating 
Episodes.

The pertinent medical evidence simply does not indicate any 
bed rest prescribed by a physician, let alone for a total 
period of at least four weeks in the a 12-month period, as 
required for a higher rating under the above-noted criteria.  
Moreover, during the February 2009 VA examination, the 
Veteran herself specifically denied that she was 
incapacitated during flare-ups and added that she had not 
been prescribed bedrest for any flare-ups.  In the absence of 
any medical evidence of bedrest, prescribed by a physician, 
for at least 4 weeks during the past 12 months, the criteria 
for a rating in excess of 20 percent under the Formula for 
Rating IVDS Based on Incapacitating Episodes are not met.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
pertinent to the claim for increase, the Veteran's service-
connected lumbar spine disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (cited in the July 2007 
SOC).  In this regard, the Board notes that the Veteran's 
lumbar spine disability, alone, has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating).  In this regard, 
on VA examination in March 2006, the Veteran reported that 
she quit working in 2000 because of trouble with her knee 
and, secondarily, to her back.   During the February 2009 VA 
examination, the Veteran reported that she last worked full 
time in 2000 in part because of her back and, in addition, 
her husband had medical problems which required her to be 
home more.  She added that she had worked part time, but not 
since moving back to Nebraska.  She added that, while working 
as a bus driver, she had to stop and walk around or change 
positions every hour or two, but, this was not troublesome as 
a tour bus driver, because the bus stopped frequently anyway.  
As such, the examiner opined that she did not have any 
functional loss while working, and was able to perform her 
job duties.  

There also is no objective evidence that the disability has 
warranted frequent periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, a 20 percent rating, but not 
higher, for the Veteran's spondylosis deformans, DDD L2-3, is 
warranted.  To this extent, the appeal is granted.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a 20 percent rating for spondylosis deformans, 
DDD L2-3, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The Board's review of the record reveals that further RO 
action on the claims remaining on appeal is warranted. 

In her June 1999 claim for service connection, the Veteran 
reported that she had two foot surgeries, in 1997 and 1999, 
and indicated that VA needed the hospital summaries for her 
left foot surgeries.  She added that she had received 
treatment at the Phoenix VAMC from 1989 to the present.  

At the time of her June 1999 claim, records of treatment from 
the Phoenix VAMC, dated from October 1989 to June 1991 had 
been associated with the claims file.  In a July 1999 
deferred rating decision, the RO indicated that records of 
treatment from 1989 to the present should be requested from 
the Phoenix VAMC.  However, the July 1999 request reflects 
that records dated from January 1, 1998 (as opposed to 
January 1, 1989) were requested.  Accordingly, records dated 
from April 1998 to July 1999 were associated with the claims 
file.  While the RO has subsequently requested records since 
1999 from the Phoenix VAMC, and X-ray reports dated from 
February 1994 to February 1998 have been associated with the 
claims file, there is no indication that records of treatment 
dated from June 1991 to January 1998 have been requested.  
Such records are potentially pertinent to the claims for 
service connection.  

In this regard, records of private treatment reflect that the 
Veteran underwent left foot surgery in 1999, for an injury 
which was incurred two years earlier.  During the January 
2003 hearing, the Veteran also testified that she had been 
continually seen by VA podiatrists since separation from 
service.  Moreover, in response to being asked whether any 
doctors had told her that her claimed conditions were related 
to her right foot disorder, the Veteran stated, "Yes, Dr. 
...(inaudible) here at the VA and Dr. Bos...."  Furthermore, X-
ray reports from the Phoenix VAMC reflect that the Veteran 
had right knee X-rays in February 1994, May 1994, April 1996, 
and July 1997, had a left foot X-ray in August 1997, and had 
an MRI of the right lower extremity in May 1994.  Such X-ray 
reports indicate that records of treatment during this period 
likely reflect treatment for the left foot and right lower 
extremity, to include the knee.   

Furthermore, records of treatment from the Phoenix VAMC 
reflect that the Veteran was scheduled for left extensor 
digitorium brevis avulsion fracture repair with local nerve 
reattachment and possible hardware in April 1999.  Subsequent 
treatment records reflect that she was status-post mytek 
anchor of extensor digitorium brevis.  Nevertheless, the 
actual report of this surgery is not of record.  On remand, 
the RO should attempt to obtain the report of the Veteran's 
1999 left foot surgery, and associate such report with the 
claims file.  

In addition, the Board notes that, in the January 2004 
remand, the Board requested that the RO request treatment 
records from the Tucson VAMC.  In August 2006, the Board 
noted that records from that facility had not been requested.  
In March 2008, the RO printed an appointment list from the 
Tucson VAMC, which reflected that the Veteran was last seen 
in August 1992; however, the actual records from this 
facility were not associated with the claims file.  On 
remand, such records of treatment should be associated with 
the claims file.  See Stegall v. West, 11 Vet. App. 268 
(1998) (a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand).    

Accordingly, the RO should obtain and associate with the 
claims file all outstanding VA medical records, to include 
records of treatment from the Phoenix VAMC, dated from June 
1991 to April 1998, the report of the Veteran's 1999 left 
foot surgery at the Phoenix VAMC, and all records of 
treatment from the Tucson VAMC.  Additionally, the claims 
file currently includes outpatient treatment records from the 
Phoenix VAMC (dated from July 1999 to June 2008) and the Hot 
Springs VAMC (dated from July 2001 to December 2008).  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should also obtain 
any outstanding records of treatment from the Phoenix VAMC, 
since June 2008, and the Hot Springs VAMC, since December 
2008, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal.  The RO's notice letter to the Veteran 
should explain that she has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment pertinent to 
the claims remaining on appeal from the 
Phoenix VAMC (to include records from 
June 1991 to April 1998, the report of 
the Veteran's 1999 left foot surgery, and 
any records since June 2008), from the 
Tucson VAMC (to include any records dated 
in 1992, as identified above), and from 
the Hot Springs VAMC (since December 
2008).  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and 
her representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  The RO's letter 
should clearly explain to the Veteran 
that she has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period).   

3.  If the Veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, supra.   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and afford her the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


